Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered April 2, 1985, convicting him of burglary in the third degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s Sandoval ruling reflected an appropriate balancing of the relevant considerations and constituted a proper exercise of the court’s discretion (see, People v Williams, 56 NY2d 236, 239).
All the requisite elements of the crimes of which the defendant was convicted were fully made out by the evidence and the inferences permissible therefrom. Although the defendant, by his own testimony, attempted to convince the jury of his lawful intent in entering the building in question, the intent to commit a crime necessary for a conviction of burglary in the third degree could here be inferred beyond a reasonable doubt from the circumstances of the breaking, since the evidence was strong that it was the defendant who broke the window in order to gain entry (see, People v Gilligan, 42 NY2d 969). The sentence imposed warrants no modification. Brown, J. P., Niehoff, Eiber and Sullivan, JJ., concur.